



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Olumide, 2015 ONCA 18


DATE: 20150113

DOCKET: C59347

Doherty, Rouleau and Watt JJ.A.

BETWEEN

Her Majesty the Queen in Right of Ontario

Respondent

and

Ade Olumide

Applicant

Ade Olumide, in person

Mark Wiffen,
amicus curiae

Karen
Papadopoulos
, for the
    respondent

Heard: January 7, 2015

On appeal from the order of Justice Lynn D. Ratushny of the
    Superior Court of Justice, dated September 10, 2014.

[1]

Assuming that the Justice of the Peace erred in not receiving the
    information, we agree with the Crown that the procedural error caused no harm
    to the appellant.  The subject matter was essentially the same as in a previous
    matter that was stayed by the Crown.  That proceeding had also been brought by
    the appellant albeit against a different person.  That stay was upheld by the
    Superior Court and by in this court in C59279.  The Justice of the Peace would
    inevitably have refused to issue process in these circumstances or
    alternatively the Crown would have stayed this proceeding.

[2]

The appeal is dismissed.


